Citation Nr: 0944414	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to August 5, 2004.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
between August 5, 2004 and October 26, 2006.  

3.  Entitlement to a rating in excess of 70 percent for PTSD 
as of October 26, 2006.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2004 rating action which increased the 
Veteran's rating for PTSD from 30 percent to 50 percent, and 
which assigned an effective date for the 50 percent rating of 
August 5, 2004.   

The Veteran appealed, and in November 2006, the RO increased 
the Veteran's rating for PTSD from 50 percent to 70 percent, 
and assigned an effective date for the 70 percent rating of 
October 26, 2006.   Since this increase did not constitute a 
full grant of the benefits sought, the increased rating issue 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

In July 2007, the Board denied the claim.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  By September 2008 Order, the Court vacated the 
Board's July 2007 decision and remanded the claims to the 
Board for compliance with the instructions contained in a 
September 2008 Joint Motion to Remand of the Appellant and 
the VA Secretary.  

In March 2006, January 2007, and February 2009, the Board 
remanded this case for additional development.  


FINDINGS OF FACT

1.  Prior to August 5, 2004, the Veteran's PTSD is shown to 
be productive of complaints of symptoms that include anger, 
intrusive thoughts, and occasional flashbacks, but not 
occupational and social impairment with reduced reliability 
and productivity.  

2.  Between August 5, 2004 and October 26, 2006, the 
Veteran's PTSD is shown to have been productive of symptoms 
that included nightmares, sleep disturbance, intrusive 
thoughts, depression, and avoiding crowds, but not 
occupational and social impairment, with deficiencies in most 
areas.  

3.  As of October 26, 2006, the Veteran's PTSD is shown to 
have been productive of symptoms that include nightmares, 
sleep disturbance, intrusive thoughts, depression, and 
avoiding crowds, but it is not shown to have been manifested 
by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 5, 2004, the criteria for an evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).  

2.  Between August 5, 2004 and October 26, 2006, the criteria 
for an evaluation in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).  

3.  As of October 26, 2006, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased 
rating for his service-connected PTSD.  

In February 2009, the Board remanded this case for additional 
development.  Specifically, the Board requested that, after 
any necessary authorizations were secured, that treatment 
reports be obtained from several VA and non-VA facilities.  
It appears that all of the requested development has been 
completed.  In this regard, in May 2009, the RO issued a 
formal finding that records from the VA Medical Center (VMC) 
in Grand Island, Nebraska, were not available.  See 38 C.F.R. 
§ 3.159(e); see also May 2009 statement from Grand Island 
VAMC (stating that there is no record of treatment of the 
Veteran at VAMC's in Lincoln, Omaha, or Grand Island).  In 
August 2009, the Veteran's representative essentially stated 
that the Veteran had no further evidence to submit, and that 
he desired that his claim be adjudicated as soon as possible.  
Given the foregoing, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the medical evidence shows that the 
Veteran began receiving treatment for psychiatric symptoms in 
1999, for complaints that included anger, nightmares, poor 
sleep, flashbacks, and an inability to express his feelings.  
A March 2001 VA PTSD examination report showed that he 
complained of symptoms that included anxiety, depression, 
poor sleep, nightmares, and flashbacks.  He stated that he 
had difficulty maintaining relationships and that he 
preferred to be alone.  He reported that he had worked for 
the same utility company since 1981, and that he had been an 
"area supervisor" since 1992.  The Axis I diagnosis noted 
"moderate" PTSD, and the Axis V diagnosis was a GAF score 
of 65.  Records from the Vet Center, dated between 1999 and 
October 2003, showed participation in group therapy 
approximately once per month.  

In September 2001, the RO granted service connection for 
PTSD, evaluated as 30 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007).  

In March 2004, the Veteran filed a claim for an increased 
rating.  In June 2004, the RO denied the claim.  There was no 
appeal, and the RO's decision eventually became final.  Id.  
However, on November 1, 2004, additional evidence was 
received, which satisfied the criteria for an application to 
reopen the increased rating claim.  See 38 C.F.R. § 3.157(b) 
(a review of the claims folder does not show that any 
communication was received from the Veteran prior to November 
1, 2004 which may be construed as indicating an intent to 
seek or apply for an increased rating for PTSD).  In November 
2004, the RO increased the Veteran's evaluation to 50 
percent, with an effective date of August 5, 2004.  The 
Veteran specifically filed a notice of disagreement with the 
RO's November 2004 decision, and this decision is now on 
appeal.  See notice of disagreement, received on November 22, 
2004.  

Given the foregoing, appeal period is from November 1, 2003 
to the present, see 38 C.F.R. § 3.400(o)(2) (2009), and the 
issue may be stated as whether the criteria for an evaluation 
in excess of 30 percent for PTSD have been met prior to 
August 5, 2004, whether the criteria for an evaluation in 
excess of 50 percent have been met between August 5, 2004 and 
October 26, 2006, and whether the criteria for an evaluation 
in excess of 70 percent have been met as of October 26, 2006.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.   

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A.  Prior to August 5, 2004  

The only relevant medical evidence is in the form of reports 
from the Vet Center, and a VA examination report.  

The Vet Center reports show that the Veteran participated in 
group therapy approximately once per month.  These reports 
contain almost no relevant findings.  They show that in 
November 2003, the Veteran reported that he went hunting with 
his brother, but that he "didn't find it that much fun 
anymore."  A July 2004 report indicates that he avoided 
fireworks.  

The March 2004 VA PTSD examination report shows that the 
Veteran complained of symptoms that included irritability, 
anger, nightmares, flashbacks every eight or nine months, and 
daily intrusive thoughts.  The examiner noted that his 
flashbacks appeared to be at "a very minimal level and 
decreased since his last examination," and that he had 
"minimal physiological reaction" to his flashbacks.  He 
stated that he attended group therapy twice a month.  The 
report notes that he denied a history of individual therapy, 
or ever taking medication for control of his psychiatric 
symptoms.  He stated that he had worked for the same employer 
for 36 years, that he was an area supervisor, that he managed 
11 people, and that. "He has never taken a mental health day 
in his entire history of working for this company."  He 
stated that during a typical day, he checked on his workers 
and gave them advice and troubleshooting tips to help them 
proceed with their jobs.  He indicated that he was married.  
The examiner noted a mild level of irritability with anger 
outbursts, and remembering stressful experience.  The 
examiner noted a moderate level of difficulty with avoiding 
certain activities such as going out his side door, looking 
out of his windows at night, problems with concentration, 
hypervigilance, and an increased startle response.  On 
examination, speech was calm; there was mild restriction of 
affect, and anxious mood; thought process was goal-directed 
and tight; he was oriented to month, day of the month, and 
year, and to city, state, and office locations; abstracting 
ability was intact; appetite was good and he was able to 
manage funds.  The Axis I diagnosis was PTSD, and the Axis V 
diagnosis was a GAF score of 65 "indicative of mild 
symptoms."  The examiner indicated that the Veteran's 
flashbacks had decreased since his March 2001 VA examination, 
and stated, "In my opinion, his PTSD would have minimal 
impact upon maintaining gainful employment and there is no 
change from his last examination by [the VA physician in 
March 2001]."  The examiner stated that the Veteran's C-
file, and CPRS chart, had been reviewed.  

After reviewing the totality of the evidence, the Board finds 
that for the period prior to August 5, 2004, a rating in 
excess of 30 percent is not warranted for the Veteran's PTSD.  
In this regard, there is insufficient evidence of such 
symptoms as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in sufficiently 
severe impairment.  The VA examination report indicates that 
he was fully oriented, as tested.  It notes the presence of a 
number of mild to moderate symptoms.  The report does not 
show that the Veteran had any defects in speech, or in his 
thought processes, and it shows that his abstracting ability 
was intact.  The only GAF score of record is 65, which 
indicates the presence of mild symptoms.  See QRDC DSM-IV.  
The VA examination report shows that has maintained 
employment with the same employer for about 36 years, with no 
days lost due to psychiatric symptoms.  In the diagnosis, the 
VA examiner specifically characterized the Veteran's symptoms 
as "mild."  The examiner further stated that the Veteran's 
PTSD would have minimal impact upon maintaining gainful 
employment, and there was no change from his last VA 
examination (in March 2001) (in which he was also afforded a 
GAF score of 65).  The Board therefore finds that the 
evidence is insufficient to warrant an increase in the 
Veteran's rating.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles 
the criteria for not more than a 30 percent rating.  

B.  August 5, 2004 to October 26, 2006

The relevant medical evidence is as follows:  

A statement from a psychologist at the Lincoln Behavioral 
Health Clinic (LBHC), dated in October 2004, shows that she 
states the following: the Veteran was evaluated on August 5, 
2004; he reported symptoms that included frequent anxiety 
attacks lasting up to several hours; frequent anger (but that 
he has never hit anyone, and that, "I just swear and throw 
things"); frequent nightmares in which he struggles and 
fights; he has been married since age 33; he has two sons; he 
has been employed at the same job for 36 years (he is able to 
avoid people while working); he has no friends; "he wouldn't 
care if he didn't wake up"; he "frequently has to resist 
the urge to drive his truck into something that would kill 
him"; he takes Paxil and occasionally attends group therapy.  
The report notes a chronically poor life adjustment with a 
limited range of interests, that he was intolerant and 
insensitive to others; he was depressed and felt unworthy and 
guilty; he had difficulty managing routine affairs, 
suggesting a poor memory, concentration problems and an 
inability to make decisions.  The Axis I diagnosis was PTSD, 
and the Axis V diagnosis was a GAF score of 41.  It was 
recommended that he continue his medications, and join a 
support group.  The examiner stated that he would be unable 
to maintain substantial gainful employment due to his 
problems with memory, concentration, socialability, judgment, 
and frequent anxiety attacks and suicidal ideation.  

A statement from two psychologists at Affiliates in 
Psychology (AIP), dated in August 2005, shows that they state 
the following: the Veteran was seen for an evaluation that 
month; he traveled a lot by himself for his job; he reported 
symptoms that included poor sleep, and nightly nightmares; he 
was married; he took Paxil in the morning; he had flashbacks 
three to four times per month; he attended church; he avoided 
crowds; he has no friends and does not relate well with 
others; he was preoccupied with thoughts of Vietnam.  On 
examination, volume of speech was low; articulation and 
syntax were within normal limits; associations were logical; 
affect and mood were moderately depressed; he had very mild 
anxiety, but his reports indicated that it was "perhaps a 
little more intensive" than shown on examination; he was 
preoccupied with war experiences, but not paranoid or 
delusional, nor did he reveal any other psychotic 
symptomatology; insight was within normal limits; judgment 
was "at least fair" but not stable; concentration was 
"slightly, but perhaps not significantly below average"; 
overall, cognition was within average limits, or just below 
average.  The Axis I diagnoses noted PTSD, moderate and 
recurrent major depression, episodic alcohol abuse, and 
nicotine dependence.  The Axis V diagnosis was a GAF score of 
45/54 (i.e., current, and highest level in the past year).  
See QRDC DSM-IV at 45.  The examiners noted that although he 
was working "fairly successfully," that he spent the major 
portion of his time at work by himself, and they essentially 
stated that he was not suited for any other employment.  

Records from the Vet Center dated during the time period in 
issue show that the Veteran attended group therapy on 
approximately a monthly basis.  They contain little in the 
way of relevant findings.  A November 2004 report indicates 
that the Veteran reported going to a football game to watch 
his nephew.  A January 2005 statement from a Vet Center 
social worker states the following: the Veteran had been 
attending group therapy twice a month since August 1999; he 
has symptoms that include anger, an increased startle 
response, poor sleep, and nightmares; he was not involved in 
many outside activities; he was employed in a position 
requiring little contact with others; his fellow employees 
easily frustrated him.  

The Board finds that for the period from August 5, 2004 to 
October 26, 2006, an evaluation in excess of 50 percent is 
not warranted.  The Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment, with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  The findings 
as to the Veteran's speech, associations, affect, mood, 
insight, and judgment, are not shown to be sufficiently 
severe to warrant an increased rating.  In this regard, the 
findings note that he was moderately depressed, that he had 
mild or "perhaps a little more intensive" anxiety, and that 
he was not paranoid or delusional, nor did he have any other 
psychotic symptomatology.  His "current" GAF scores were 41 
and 45, with a "highest in the past year" score of 54.  To 
the extent that the GAF scores of 41 and 45 indicate the 
presence of severe symptoms, see QRDC DSM-IV, this is not per 
se evidence of the criteria for a 70 percent rating, and the 
Board finds that when these scores are read in context with 
the findings in those reports, to include the "highest in 
the past year" score of 54 (i.e., moderate symptomatology), 
as well as the other medical evidence of record, this 
evidence is insufficient to warrant a rating in excess of 50 
percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 
(2003) (although a GAF score may be indicative of a certain 
level of occupational impairment, it is only one factor in 
determining an appellant's degree of disability).  

C.  As of October 26, 2006

The relevant medical evidence is as follows:  

A VA PTSD examination report, dated in October 2006, 
indicates that the Veteran was examined on October 26, 2006.  
This report shows that the Veteran reported that he went to 
group therapy twice per month.  He denied individual 
psychotherapy, and stated that he took Paxil once per day.  
He stated that the effectiveness of his therapy was good.  
The report indicates the following: complaints of poor sleep, 
"problematic appetite," low energy, decreased sex drive, 
problems with concentration, and daily depressed mood.  The 
Veteran reported that he had been married for 27 years, and 
that he and his wife were doing fairly well, although they 
had had some rough times.  He visited his son about once a 
month.  He has some friends at work, but does not associate 
with them after work.  He stayed at his house in the country, 
unless he went shopping.  He attended church, no more than 
twice per month.  He went to a tavern once a week.  The 
report indicates that there was no history of suicide 
attempts or psychiatric hospitalizations, no history of 
violence, and no issues with substance abuse, or alcohol use.  
On examination, speech was slow and clear.  He was 
cooperative and attentive.  Mood was anxious.  Affect was 
restricted.  He was able to do serial 7's.  Orientation was 
intact as to person, place, and time.  Thought processes and 
though content were unremarkable.  There were no delusions.  
Judgment and insight were not found to be defective.  There 
were no hallucinations, homicidal or suicidal thoughts, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or episodes of violence.  Impulse control was good.  
He was able to maintain minimum personal hygiene.  Memory was 
normal.  He had recurrent distressing dreams, tried to avoid 
stimuli associated with combat, felt detached or estranged 
from others, had a restricted range of effect, and had sleep 
difficulties.  He reported having daily intrusive thoughts, 
nightmares every three to four months, and a flashback every 
eight or nine months.  He avoided using the side or back 
doors of his house.  He slept five to six hours per night, 
had a "mild moderate level of irritability with anger 
outbursts," and moderate concentration difficulties.  He was 
moderately hypervigilant and startled.  He was still employed 
with the same employer, for more than 20 years.  He had not 
had any mental health days in the past year.  The Axis I 
diagnoses were PTSD and major depressive disorder.  The Axis 
V diagnosis was a GAF score of 50.  The examiner noted that 
that Veteran had an increase in his PTSD symptoms since his 
last examination, that his job allowed him to be alone, and 
essentially that he could not tolerate a job which did not 
allow for such independence.  The examiner further indicated 
that there was not total occupational and social impairment 
due to PTSD, that there were deficiencies in thinking, family 
relations, work, and mood, and that there was a moderately 
severe impairment in productivity.  The examiner stated that 
the Veteran's C-file had been reviewed.  

A VA general medical examination report, dated in October 
2007, shows that the Veteran reported that he had retired in 
July 2007.  

Records from the Vet Center dated during the time period in 
issue show that the Veteran attended group therapy on 
approximately a monthly basis.  They contain little in the 
way of relevant findings, however, they contain some 
notations of his activities.  A March 2007 report notes that 
he reported nightmares and trouble sleeping, but that, 
"everything else seems to be going okay."  An April 2007 
report notes that he was kicking in his sleep, and that he 
wanted to retire "before he hurts someone."  An October 
2007 report notes that he went on a trip to Omaha.  Reports 
dated between 2008 and 2009 note a complaint of nightmares 
"that he hasn't had in a long time," and several complaints 
of poor sleep.  A June 2009 report notes that he took a trip 
to Washington D.C.  

The Board finds that as of October 26, 2006, an evaluation in 
excess of 70 percent is not warranted.  The Veteran's only 
GAF score was 50, which is the highest score in the range of 
serious impairment.  In addition, the Veteran is shown to 
travel a great deal both for work and for personal reasons, 
to include church, shopping, and weekly visits to a tavern.  
The VA examination report shows that his speech, orientation, 
thought processes, thought content, judgment, and insight 
were not found to be defective.  There were no delusions, 
hallucinations, homicidal or suicidal thoughts, inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, or 
episodes of violence.  Impulse control was good.  He was able 
to maintain minimum personal hygiene.  Memory was normal.  
The report notes a "mild moderate level of irritability with 
anger outbursts," and moderate concentration difficulties, 
moderate hypervigilance and startle response.  There is no 
other evidence of sufficiently severe symptomatology to 
warrant an increased evaluation.  The VA examiner 
specifically indicated that there was not total occupational 
and social impairment due to PTSD.  It appears that the 
Veteran continued to work full time until he retired in July 
2007, after over three decades with the same employer.  
Furthermore, there is no evidence of gross impairment in 
thought processes or communication, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.

In summary, the evidence does not show that the Veteran has 
psychiatric symptoms that are so severe as to warrant a 100 
percent rating, and the claim must be denied.    

D.  Conclusion

In reaching these decisions, the Board has considered the 
statements in the evidence as to the effects of the Veteran's 
PTSD on his employability.  Several reports essentially note 
an inability to work at jobs requiring significant 
interaction with others, due, in part, to social impairment, 
as well as other psychiatric symptoms.  There are also 
notations essentially to the effect that the Veteran is only 
able to function in his current employment because it does 
not require much interaction with others.  

However, a disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment.  Id.  Although the extent 
of social impairment is a consideration in determining the 
level of disability, the rating may not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b).   

In this case, the evidence shows that during the time period 
in issue the Veteran was employed full time until he retired 
in July 2007, and that until retirement he had been with the 
same employer for well over three decades.  He is shown to 
have been an "area supervisor" beginning in 1992.  The 
March 2004 VA examination report shows that the Veteran 
stated that he supervised 11 employees, and that during a 
typical day, he checked on his workers and gave them advice 
and troubleshooting tips to help them proceed with their 
jobs.  The October 2006 VA PTSD examination report shows that 
the Veteran reported that he has some friends at work, but 
does not associate with them after work.  There is no 
evidence to show that he has lost so much as a day of work at 
any time during the entire appeal period due to psychiatric 
symptoms.  Given this evidence, the Board finds that the 
evidence is insufficient to show that the Veteran's PTSD 
symptoms were productive of an interference with employment 
so as to warrant an increased rating.  See 38 C.F.R. § 
4.126(a) (an evaluation must be based on all evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination).  

The Board has also considered various arguments set forth in 
the Veteran's brief, dated in April 2008.  However, much of 
the arguments take issue with the reliability and probative 
value to be assigned to a March 2001 VA examination report, 
which is dated prior to the appeal period.  This evidence is 
only useful for a historical perspective on the disability in 
issue.  See 38 C.F.R. § 4.1.  With regard to the March 2004 
VA examination report, it is essentially argued that the 
probative value of this report is reduced because the 
examiner's review did not include the all of the Veteran's 
treatment records, specifically, his treatment reports from 
the Vet Center, or reports from "Dr. R."  Further, it is 
argued that the March 2004 VA examiner should not have relied 
upon the March 2001 VA examination report, because it also 
was not based upon a full review of the Veteran's treatment 
records.  

However, Dr. R's records have been obtained, and they show 
treatment for physical symptoms, but not psychiatric 
symptoms.  As previously stated, the Vet Center records 
contain little in the way of relevant findings, although they 
do contain a number of notations as to the Veteran's 
activities.  In any event, to the extent that the March 2004 
VA examination report did not include a review of Vet Center 
reports (which were not associated with the claims files 
until August 2009), or other evidence added to the claims 
files since March 2004, such a situation is hardly unusual, 
and the Board has taken the subsequently dated medical 
evidence into account.  In addition, to the extent that the 
March 2004 "examination findings" (i.e., mental status upon 
examination) have been discussed, the Board is unable to find 
any basis to discount the probative value of these findings.  
The March 2004 report shows that the examiner recorded the 
Veteran's oral history and subjective complaints, and that he 
provided clear findings.  Therefore, the Board can find no 
basis upon which these arguments warrant a grant of any of 
the claims.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  There is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected PTSD is inadequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Here, the Veteran is 
shown to have several significant disorders for which service 
connection is not currently in effect, to include a 
postoperative right knee condition, sleep apnea, obesity, 
hypertension, and a low back condition.  The Board further 
notes that neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected PTSD is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.  

With regard to all time periods, the Board has determined 
that the evidence does not show that the Veteran's symptoms 
are of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of that 
currently assigned under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
his PTSD such that an increased evaluation is warranted.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claims, such rule is not for application. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2004 and March 2006.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).    

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Prior to August 5, 2004, a rating in excess of 30 percent for 
service-connected PTSD is denied.  

For the period from August 5, 2004 to October 26, 2006, a 
rating in excess of 50 percent for service-connected PTSD is 
denied.  

As of October 26, 2006, a rating in excess of 70 percent for 
service-connected PTSD is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


